Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 1 of 23 PageID: 21




                          EXHIBIT A
10/14/2020   Case 1:20-cv-14424-RMB-JS Document
                                          Trademark1-1    Filed
                                                    Electronic    10/14/20
                                                               Search           Page 2 of 23 PageID: 22
                                                                      System (TESS)

             United States Patent and Trademark Office

             Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020



 Logout      Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                               ( Use the "Back" button of the Internet Browser to return to TESS)




 Word Mark        TD
 Goods and        IC 036. US 101 102. G & S: BANKING AND RELATED FINANCIAL SERVICES, INVESTMENT SERVICES AND SECURITIES'
 Services         UNDERWRITING, ISSUANCE, BROKERAGE AND DEALERSHIP SERVICES. FIRST USE: 19690705. FIRST USE IN COMMERCE:
                  19690900
 Mark
 Drawing          (5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM
 Code
 Serial
                  73816894
 Number
 Filing Date      August 4, 1989
 Current
                  1A
 Basis
 Original
                  1A
 Filing Basis
 Published for
                  April 2, 1991
 Opposition
 Change In
                  CHANGE IN REGISTRATION HAS OCCURRED
 Registration
 Registration
                  1649009
 Number
 Registration
                  June 25, 1991
 Date
 Owner            (REGISTRANT) TORONTO-DOMINION BANK, THE CHARTERED BANK CANADA LEGAL DEPARTMENT, P.O. BOX 1, TORONTO-DO
                  KING STREET W. AND BAY STREET TORONTO, ONTARIO CANADA MK5 1A2
 Attorney of
                  Douglas A. Rettew
 Record
 Prior
                  1195870
 Registrations
 Description
                  THE MARK CONSISTS, IN PART, OF A STYLIZED REPRESENTATION OF THE LETTERS "TD".
 of Mark
 Type of Mark     SERVICE MARK
 Register         PRINCIPAL
 Affidavit Text   SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20110119.
 Renewal          2ND RENEWAL 20110119
 Live/Dead
                  LIVE
 Indicator




                                             |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY



tmsearch.uspto.gov/bin/showfield?f=doc&state=4807:gz2wz.2.1                                                                1/1
10/14/2020   Case 1:20-cv-14424-RMB-JS Document
                                          Trademark1-1    Filed
                                                    Electronic    10/14/20
                                                               Search           Page 3 of 23 PageID: 23
                                                                      System (TESS)

             United States Patent and Trademark Office

             Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020



 Logout      Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                  ( Use the "Back" button of the Internet Browser to return to TESS)




 Word Mark           TD
 Goods and           IC 036. US 100 101 102. G & S: Securities brokerage services; mututal fund brokerage services; banking services. FIRST USE:
 Services            19690300. FIRST USE IN COMMERCE: 19990600
 Mark Drawing
                     (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design Search
                     26.09.21 - Squares that are completely or partially shaded
 Code
 Serial Number       78516953
 Filing Date         November 15, 2004
 Current Basis       1A
 Original Filing
                     1A;44D
 Basis
 Published for
                     October 11, 2005
 Opposition
 Registration
                     3037995
 Number
 Registration Date   January 3, 2006
 Owner               (REGISTRANT) The Toronto-Dominion Bank CHARTERED BANK CANADA Toronto-Dominion Tower, 12th Floor 66 Wellington
                     Street West Toronto, Ontario CANADA M5K1A2
 Attorney of
                     Douglas A. Rettew
 Record
 Priority Date       May 13, 2004
 Prior
                     1640759;1649009;2750706
 Registrations
 Type of Mark        SERVICE MARK
 Register            PRINCIPAL
 Affidavit Text      SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20160309.
 Renewal             1ST RENEWAL 20160309
 Live/Dead
                     LIVE
 Indicator




                                                |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4807:gz2wz.3.1                                                                                        1/1
10/14/2020   Case 1:20-cv-14424-RMB-JS Document
                                          Trademark1-1    Filed
                                                    Electronic    10/14/20
                                                               Search           Page 4 of 23 PageID: 24
                                                                      System (TESS)

             United States Patent and Trademark Office

             Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020



 Logout      Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                  ( Use the "Back" button of the Internet Browser to return to TESS)




 Word Mark           TD
 Goods and           IC 036. US 100 101 102. G & S: Securities brokerage services; mutual fund brokerage services; banking services. FIRST USE:
 Services            19690300. FIRST USE IN COMMERCE: 19990600
 Mark Drawing
                     (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design Search       26.11.11 - Rectangles divided twice into three sections
 Code                26.11.21 - Rectangles that are completely or partially shaded
 Serial Number       78516988
 Filing Date         November 15, 2004
 Current Basis       1A
 Original Filing
                     1A;44D
 Basis
 Published for
                     October 18, 2005
 Opposition
 Registration
                     3041170
 Number
 Registration Date   January 10, 2006
 Owner               (REGISTRANT) The Toronto-Dominion Bank CHARTERED BANK CANADA Toronto-Dominion Tower, 12th Floor 66 Wellington
                     Street West Toronto, Onatario CANADA M5K1A2
 Attorney of
                     Douglas A. Rettew
 Record
 Priority Date       May 13, 2004
 Prior
                     1640759;1649009;2750706
 Registrations
 Description of      The color(s) green and white is/are claimed as a feature of the mark. The color green appears as a background for the letters "TD"
 Mark                depicted in white.
 Type of Mark        SERVICE MARK
 Register            PRINCIPAL
 Affidavit Text      SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20160309.
 Renewal             1ST RENEWAL 20160309
 Live/Dead
                     LIVE
 Indicator




                                                |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4807:gz2wz.4.1                                                                                               1/1
   Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 5 of 23 PageID: 25



          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                             ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark             TD
Goods and Services IC 036. US 100 101 102. G & S: Securities brokerage services; mutual fund brokerage
                      services; banking services. FIRST USE: 19690300. FIRST USE IN COMMERCE: 19990600
Standard
Characters Claimed
Mark Drawing Code (4) STANDARD CHARACTER MARK
Serial Number         78576698
Filing Date           February 28, 2005
Current Basis         1A
Original Filing Basis 1A
Published for
                      October 18, 2005
Opposition
Registration
                      3041792
Number
Registration Date     January 10, 2006
Owner                 (REGISTRANT) The Toronto-Dominion Bank CHARTERED BANK CANADA Toronto-
                      Dominion Tower, 12th Floor 66 Wellington Street West Toronto, Ontario CANADA M5K 1A2
Attorney of Record Douglas A. Rettew
Prior Registrations 1640759;1649009;2750706
Type of Mark          SERVICE MARK
Register              PRINCIPAL
Affidavit Text        SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20160309.
Renewal               1ST RENEWAL 20160309
Live/Dead Indicator LIVE
Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 6 of 23 PageID: 26




                  |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
   Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 7 of 23 PageID: 27



          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark     TD
Goods and
Services      IC 009. US 021 023 026 036 038. G & S: Computer software related to financial information,
              investment, and trading, namely, electronic trading software, portfolio management software;
              computer software for mortgage lending; financial analytical software; software for providing electronic
              connectivity to financial exchanges and markets; magnetically encoded credit and debit cards;
              downloadable electronic publications in the nature of magazines, newsletters, guides, manuals,
              pamphlets, and brochures, all in the fields of finance, investment, and trading; downloadable
              electronic publications in the nature of lesson plans and teaching aids in the form of activity books,
              workbooks, handbooks, worksheets, charts, and illustrations in the fields of banking and finance.
              FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

              IC 016. US 002 005 022 023 029 037 038 050. G & S: Printed publications, namely, [ magazines, ]
              newsletters, guides, manuals, pamphlets, and brochures, all in the fields of finance, investment, and
              trading, and catalogs of products in the fields of banking [ and insurance ]. FIRST USE: 19990600.
              FIRST USE IN COMMERCE: 19990600

              IC 035. US 100 101 102. G & S: online payroll preparation; economic research and economic
              research services provided via a global computer network; promoting the sale of credit card accounts
              through the administration of incentive rewards programs; arranging and conducting incentive reward
              programs to promote the sale of product and services of others; statement production, namely,
              preparation of financial statements; preparing business reports containing financial and economic
              information. FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

              IC 036. US 100 101 102. G & S: Financial services, namely, banking services; account management
              services, namely, investment management, custodial service in the nature of financial management,
              securities trade execution services and securities settlement services; foreign currency exchange
              services; cash management services; issuing bank-branded prepaid gift cards; banking services,
              namely, maintaining escrow accounts for mortgage and individual retirement accounts; automated
              coin-counting services provided through coin-counting machines; electronic funds transfer;
   Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 8 of 23 PageID: 28


             administration of health savings accounts; providing grants and financial support to charitable
             organizations and governmental bodies for education, health, civic and community support,
             conservation of natural resources and support of philanthropy; banking services, namely, online
             banking services and online banking account services featuring account information reporting,
             automated clearing house, wire transfer and stop payment services; online mortgage banking,
             consumer and commercial lending services, investment brokerage, and stock brokerage services;
             banking services and online banking services, namely, providing customers with online access to
             account information, account management and reports, and electronic transactions via the Internet
             and computer networks; financial services, namely, wealth management services; financial
             consultation services; investment and financial advice and management; providing investment advice
             and investment brokerage services via the Internet; financial planning; private banking services and
             financial asset management; investment and financial advisory and management services; estate
             planning; estate trust management services; trust and estate services, namely, estate trust
             management and estate trust planning; financial management of pooled funds and pension funds;
             investment brokerage; automated securities brokerage; electronic discount securities brokerage
             services; commodity trading for others; financial services, namely, assisting others with the completion
             of financial transactions for stocks, bonds, securities, and equities; stock exchange price quotations,
             stock brokerage; security brokerage services; services related to administration of assets, namely,
             financial custody services, namely, maintaining possession of financial assets for others and financial
             research in the fields of fixed income, sales and trading of securities; financial services, namely,
             trading of equities, equity derivatives, swaps and options; brokerage of shares of stocks and other
             securities; mutual fund services, namely, mutual fund investment and brokerage services, mutual fund
             development and formation services for others, mutual fund distribution; mutual fund management,
             namely, management and portfolio advice for investment funds; securities underwriting, issuance,
             brokerage and dealership services; corporate financial trust operation and management services;
             issuance and administration of annuities; financial information provided by electronic means; financial
             services, namely, providing securities and investment information; providing stock and securities
             market information; economic forecasting and analysis; providing information in the nature of a
             database of reference materials in the fields of banking, investment and insurance; real estate
             services, namely, real estate financing; financial portfolio management services and insurance
             services, namely, insurance underwriting services in the fields of life, health, vehicle, and creditor;
             lending services, namely, consumer, commercial, mortgage, real estate and wholesale, asset-based
             lending; financing and loan services; auto financing services; credit services, namely, credit card
             services, safe deposit box services, debit card services; lease-purchase financing services; equipment
             financing; providing an interactive web site featuring information for children and educators in the
             fields of banking and financial services; providing an interactive web site featuring educational
             information in the fields of banking and finance. FIRST USE: 19690300. FIRST USE IN COMMERCE:
             19690300

             IC 038. US 100 101 104. G & S: Providing multiple-user access to a global computer information
             network; telecommunications gateway services, namely, providing an online link to news, financial
             information, business information, current events and reference materials; secure transmission of
             digital files in the field of banking not including the provision of news, information and research into
             third party banking services. FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

             IC 041. US 100 101 107. G & S: Check processing services, namely, check imaging services provided
             by banks to business customers through an Internet log-on website; Non-downloadable electronic
             publications in the nature of magazines, newsletters, guides, manuals, pamphlets, and brochures, all
             in the fields of finance, investment, and trading; entertainment services, namely, leasing stadium
             facilities for sporting events, and concerts; leasing stadium suites for event-viewing purposes;
             educational services, namely, conducting training classes, seminars, conferences, and workshops in
             the fields of banking, financial services, strategy, leadership and customer service, and distributing
             course materials in connection therewith; educational services in the nature of conducting children's
             programs in the fields of banking and financial services, featuring live school presentations in the
             nature of lectures and arranging of contests and guided educational tours of bank branches;
             educational services, namely, providing an interactive web site featuring online non-downloadable
             publications in the nature of teaching aids in the form of educational games and puzzles in the fields
             of banking and finance. FIRST USE: 20050301. FIRST USE IN COMMERCE: 20050301
Standard
Characters
Claimed
Mark
   Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 9 of 23 PageID: 29


Drawing
                 (4) STANDARD CHARACTER MARK
Code
Serial
                 85478650
Number
Filing Date      November 22, 2011
Current
                 1A
Basis
Original
                 1B
Filing Basis
Published for
                 August 28, 2012
Opposition
Registration
                 4388813
Number
Registration
                 August 20, 2013
Date
Owner            (REGISTRANT) The Toronto-Dominion Bank chartered bank CANADA 12th Floor Toronto-Dominion
                 Tower 66 Wellington Street Toronto CANADA M5K1A2
Attorney of
                 Douglas A. Rettew
Record
Prior
                 1649009;3041170;3808588;AND OTHERS
Registrations
Description
                 Color is not claimed as a feature of the mark.
of Mark
Type of Mark     TRADEMARK. SERVICE MARK
Register         PRINCIPAL
Affidavit Text   SECT 15. SECT 8 (6-YR).
Live/Dead
                 LIVE
Indicator




                               |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
  Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 10 of 23 PageID: 30



          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark     TD
Goods and
Services      IC 009. US 021 023 026 036 038. G & S: Computer software related to financial information,
              investment, and trading, namely, electronic trading software, portfolio management software;
              computer software for mortgage lending; financial analytical software; software for providing electronic
              connectivity to financial exchanges and markets; magnetically encoded credit and debit cards;
              downloadable electronic publications in the nature of magazines, newsletters, guides, manuals,
              pamphlets, and brochures, all in the fields of finance, investment, and trading; downloadable
              electronic publications in the nature of lesson plans and teaching aids in the form of activity books,
              workbooks, handbooks, worksheets, charts, and illustrations in the fields of banking and finance.
              FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

              IC 016. US 002 005 022 023 029 037 038 050. G & S: Printed publications, namely, magazines,
              newsletters, guides, manuals, pamphlets, and brochures, all in the fields of finance, investment, and
              trading, and catalogs of products in the fields of banking and insurance. FIRST USE: 19990600.
              FIRST USE IN COMMERCE: 19990600

              IC 035. US 100 101 102. G & S: online payroll preparation; economic research and economic
              research services provided via a global computer network; promoting the sale of credit card accounts
              through the administration of incentive rewards programs; arranging and conducting incentive reward
              programs to promote the sale of product and services of others; statement production, namely,
              preparation of financial statements; preparing business reports containing financial and economic
              information. FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

              IC 036. US 100 101 102. G & S: Financial services, namely, banking services; account management
              services, namely, investment management, custodial service in the nature of financial management,
              securities trade execution services and securities settlement services; foreign currency exchange
              services; cash management services; issuing bank-branded prepaid gift cards; banking services,
              namely, maintaining escrow accounts for mortgage and individual retirement accounts; automated
  Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 11 of 23 PageID: 31


          coin-counting services provided through coin-counting machines; electronic funds transfer;
          administration of health savings accounts; providing grants and financial support to charitable
          organizations and governmental bodies for education, health, civic and community support,
          conservation of natural resources and support of philanthropy; banking services, namely, online
          banking services and online banking account services featuring account information reporting,
          automated clearing house, wire transfer and stop payment services; online mortgage banking,
          consumer and commercial lending services, investment brokerage, and stock brokerage services;
          banking services and online banking services, namely, providing customers with online access to
          account information, account management and reports, and electronic transactions via the Internet
          and computer networks; financial services, namely, wealth management services; financial
          consultation services; investment and financial advice and management; providing investment advice
          and investment brokerage services via the Internet; financial planning; private banking services and
          financial asset management; investment and financial advisory and management services; estate
          planning; estate trust management services; trust and estate services, namely, estate trust
          management and estate trust planning; financial management of pooled funds and pension funds;
          investment brokerage; automated securities brokerage; electronic discount securities brokerage
          services; commodity trading for others; financial services, namely, assisting others with the completion
          of financial transactions for stocks, bonds, securities, and equities; stock exchange price quotations,
          stock brokerage; security brokerage services; services related to administration of assets, namely,
          financial custody services, namely, maintaining possession of financial assets for others and financial
          research in the fields of fixed income, sales and trading of securities; financial services, namely,
          trading of equities, equity derivatives, swaps and options; brokerage of shares of stocks and other
          securities; mutual fund services, namely, mutual fund investment and brokerage services, mutual fund
          development and formation services for others, mutual fund distribution; mutual fund management,
          namely, management and portfolio advice for investment funds; securities underwriting, issuance,
          brokerage and dealership services; corporate financial trust operation and management services;
          issuance and administration of annuities; financial information provided by electronic means; financial
          services, namely, providing securities and investment information; providing stock and securities
          market information; economic forecasting and analysis; providing information in the nature of a
          database of reference materials in the fields of banking, investment and insurance; real estate
          services, namely, real estate financing; financial portfolio management services and insurance
          services, namely, insurance underwriting services in the fields of life, health, vehicle, and creditor;
          lending services, namely, consumer, commercial, mortgage, real estate and wholesale, asset-based
          lending; financing and loan services; auto financing services; credit services, namely, credit card
          services, safe deposit box services, debit card services; lease-purchase financing services; equipment
          financing; providing an interactive web site featuring information for children and educators in the
          fields of banking and financial services; providing an interactive web site featuring educational
          information in the fields of banking and finance. FIRST USE: 19690300. FIRST USE IN COMMERCE:
          19690300

          IC 038. US 100 101 104. G & S: Providing multiple-user access to a global computer information
          network; telecommunications gateway services, namely, providing an online link to news, financial
          information, business information, current events and reference materials; secure transmission of
          digital files in the field of banking not including the provision of news, information and research into
          third party banking services. FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

          IC 041. US 100 101 107. G & S: Check processing services, namely, check imaging services provided
          by banks to business customers through an Internet log-on website; Non-downloadable electronic
          publications in the nature of magazines, newsletters, guides, manuals, pamphlets, and brochures, all
          in the fields of finance, investment, and trading; entertainment services, namely, leasing stadium
          facilities for sporting events, and concerts; leasing stadium suites for event-viewing purposes;
          educational services, namely, conducting training classes, seminars, conferences, and workshops in
          the fields of banking, financial services, strategy, leadership and customer service, and distributing
          course materials in connection therewith; educational services in the nature of conducting children's
          programs in the fields of banking and financial services, featuring live school presentations in the
          nature of lectures and arranging contests and guided educational tours of bank branches; educational
          services, namely, providing an interactive web site featuring online non-downloadable publications in
          the nature of teaching aids in the form of educational games and puzzles in the fields of banking and
          finance. FIRST USE: 20050301. FIRST USE IN COMMERCE: 20050301
Mark
  Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 12 of 23 PageID: 32


Drawing
                 (5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM
Code
Serial
                 85478657
Number
Filing Date      November 22, 2011
Current
                 1A
Basis
Original
                 1B
Filing Basis
Published for
                 August 28, 2012
Opposition
Registration
                 4388814
Number
Registration
                 August 20, 2013
Date
Owner            (REGISTRANT) The Toronto-Dominion Bank chartered bank CANADA 12th Floor Toronto-Dominion
                 Tower 66 Wellington Street Toronto CANADA M5K1A2
Attorney of
                 Douglas A. Rettew
Record
Prior
                 1649009;3041170;3808588;AND OTHERS
Registrations
Description      Color is not claimed as a feature of the mark. The mark consists of the letters "TD" in a stylized
of Mark          format.
Type of Mark     TRADEMARK. SERVICE MARK
Register         PRINCIPAL
Affidavit Text   SECT 15. SECT 8 (6-YR).
Live/Dead
                 LIVE
Indicator




                                |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
  Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 13 of 23 PageID: 33



          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark     TD
Goods and
Services      IC 009. US 021 023 026 036 038. G & S: Computer software related to financial information,
              investment, and trading, namely, electronic trading software, portfolio management software;
              computer software for mortgage lending; financial analytical software; software for providing electronic
              connectivity to financial exchanges and markets; magnetically encoded credit and debit cards;
              downloadable electronic publications in the nature of magazines, newsletters, guides, manuals,
              pamphlets, and brochures, all in the fields of finance, investment, and trading; downloadable
              electronic publications in the nature of lesson plans and teaching aids in the form of activity books,
              workbooks, handbooks, worksheets, charts, and illustrations in the fields of banking and finance.
              FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

              IC 016. US 002 005 022 023 029 037 038 050. G & S: Printed publications, namely, magazines,
              newsletters, guides, manuals, pamphlets, and brochures, all in the fields of finance, investment, and
              trading, and catalogs of products in the fields of banking and insurance. FIRST USE: 19990600.
              FIRST USE IN COMMERCE: 19990600

              IC 035. US 100 101 102. G & S: Online payroll preparation; economic research and economic
              research services provided via a global computer network; promoting the sale of credit card accounts
              through the administration of incentive rewards programs; arranging and conducting incentive reward
              programs to promote the sale of product and services of others; statement production, namely,
              preparation of financial statements; preparing business reports containing financial and economic
              information. FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

              IC 036. US 100 101 102. G & S: Financial services, namely, banking services; account management
              services, namely, investment management, custodial service in the nature of financial management,
              securities trade execution services and securities settlement services; foreign currency exchange
              services; cash management services; issuing bank-branded prepaid gift cards; banking services,
              namely, maintaining escrow accounts for mortgage and individual retirement accounts; automated
              coin-counting services provided through coin-counting machines; electronic funds transfer;
  Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 14 of 23 PageID: 34


          administration of health savings accounts; providing grants and financial support to charitable
          organizations and governmental bodies for education, health, civic and community support,
          conservation of natural resources and support of philanthropy; banking services, namely, online
          banking services and online banking account services featuring account information reporting,
          automated clearing house, wire transfer and stop payment services; online mortgage banking,
          consumer and commercial lending services, investment brokerage, and stock brokerage services;
          banking services and online banking services, namely, providing customers with online access to
          account information, account management and reports, and electronic transactions via the Internet
          and computer networks; financial services, namely, wealth management services; financial
          consultation services; investment and financial advice and management; providing investment advice
          and investment brokerage services via the Internet; financial planning; private banking services and
          financial asset management; investment and financial advisory and management services; estate
          planning; estate trust management services; trust and estate services, namely, estate trust
          management and estate trust planning; financial management of pooled funds and pension funds;
          investment brokerage; automated securities brokerage; electronic discount securities brokerage
          services; commodity trading for others; financial services, namely, assisting others with the completion
          of financial transactions for stocks, bonds, securities, and equities; stock exchange price quotations,
          stock brokerage; security brokerage services; services related to administration of assets, namely,
          financial custody services, namely, maintaining possession of financial assets for others and financial
          research in the fields of fixed income, sales and trading of securities; financial services, namely,
          trading of equities, equity derivatives, swaps and options; brokerage of shares of stocks and other
          securities; mutual fund services, namely, mutual fund investment and brokerage services, mutual fund
          development and formation services for others, mutual fund distribution; mutual fund management,
          namely, management and portfolio advice for investment funds; securities underwriting, issuance,
          brokerage and dealership services; corporate financial trust operation and management services;
          issuance and administration of annuities; financial information provided by electronic means; financial
          services, namely, providing securities and investment information; providing stock and securities
          market information; economic forecasting and analysis; providing information in the nature of a
          database of reference materials in the fields of banking, investment and insurance; real estate
          services, namely, real estate financing; financial portfolio management services and insurance
          services, namely, insurance underwriting services in the fields of life, health, vehicle, and creditor;
          lending services, namely, consumer, commercial, mortgage, real estate and wholesale, asset-based
          lending; financing and loan services; auto financing services; credit services, namely, credit card
          services, safe deposit box services, debit card services; lease-purchase financing services; equipment
          financing; providing an interactive web site featuring information for children and educators in the
          fields of banking and financial services; providing an interactive web site featuring educational
          information in the fields of banking and finance. FIRST USE: 19690300. FIRST USE IN COMMERCE:
          19690300

          IC 038. US 100 101 104. G & S: Providing multiple-user access to a global computer information
          network; telecommunications gateway services, namely, providing an online link to news, financial
          information, business information, current events and reference materials; secure transmission of
          digital files in the field of banking not including the provision of news, information and research into
          third party banking services. FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

          IC 041. US 100 101 107. G & S: Check processing services, namely, check imaging services provided
          by banks to business customers through and Internet log-on website; non-downloadable electronic
          publications in the nature of magazines, newsletters, guides, manuals, pamphlets, and brochures, all
          in the fields of finance, investment, and trading; entertainment services, namely, leasing stadium
          facilities for sporting events, and concerts; leasing stadium suites for event-viewing purposes;
          educational services, namely, conducting training classes, seminars, conferences, and workshops in
          the fields of banking, financial services, strategy, leadership and customer service, and distributing
          course materials in connection therewith; educational services in the nature of conducting children's
          programs in the fields of banking and financial services, featuring live school presentations in the
          nature of lectures and arranging of contests and guided educational tours of bank branches;
          educational services, namely, providing an interactive web site featuring online non-downloadable
          publications in the nature of teaching aids in the form of educational games and puzzles in the fields
          of banking and finance. FIRST USE: 20050301. FIRST USE IN COMMERCE: 20050301
Mark
Drawing   (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
Code
Design
  Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 15 of 23 PageID: 35


Search Code      26.09.21 - Squares that are completely or partially shaded
Serial
                 85478664
Number
Filing Date      November 22, 2011
Current
                 1A
Basis
Original
                 1B
Filing Basis
Published for
                 August 28, 2012
Opposition
Registration
                 4332605
Number
Registration
                 May 7, 2013
Date
Owner            (REGISTRANT) The Toronto-Dominion Bank chartered bank CANADA 12th Floor Toronto-Dominion
                 Tower 66 Wellington Street Toronto CANADA M5K1A2
Attorney of
                 Douglas A. Rettew
Record
Prior
                 1649009;3041170;3808588;AND OTHERS
Registrations
Description      Color is not claimed as a feature of the mark. The mark consists of the letters "TD" in a stylized format
of Mark          inside a square box.
Type of Mark     TRADEMARK. SERVICE MARK
Register         PRINCIPAL
Affidavit Text   SECT 15. SECT 8 (6-YR).
Live/Dead
                 LIVE
Indicator




                                |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
  Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 16 of 23 PageID: 36



          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                 ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark         TD BANK
Goods and         IC 036. US 100 101 102. G & S: Banking services; real estate investment, real estate management
Services          and real estate financing; securities brokerage and dealer services; estate trust management
                  services; credit card services, lending services, namely, consumer, commercial, mortgage, real
                  estate and wholesale, investment advisory and financial advisory services; investment
                  management and financial management services; [ insurance underwriting services in the fields of
                  travel, life, health, accident, fire, vehicle, property and creditor; ] mutual fund investment and
                  brokerage services. FIRST USE: 20081101. FIRST USE IN COMMERCE: 20081101
Standard
Characters
Claimed
Mark Drawing
                  (4) STANDARD CHARACTER MARK
Code
Trademark
Search Facility
                  LETS-2 TD Two letters or combinations of multiples of two letters
Classification
Code
Serial Number     77529427
Filing Date       July 23, 2008
Current Basis     1A
Original Filing
                  1B
Basis
Published for
                  June 9, 2009
Opposition
Registration
                  3788055
Number
Registration      May 11, 2010
  Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 17 of 23 PageID: 37


Date
Owner            (REGISTRANT) The Toronto-Dominion Bank CHARTERED BANK CANADA 12th Floor; 66
                 Wellington Street West Toronto CANADA M5K1A2
Attorney of
                 Douglas A. Rettew
Record
Prior
                 1640759;1649009;2750706;AND OTHERS
Registrations
Disclaimer       NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "BANK" APART FROM THE MARK AS
                 SHOWN
Type of Mark     SERVICE MARK
Register         PRINCIPAL
Affidavit Text   SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20200504.
Renewal          1ST RENEWAL 20200504
Live/Dead
                 LIVE
Indicator




                           |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
  Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 18 of 23 PageID: 38



           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark        TD BANK
Goods and        IC 036. US 100 101 102. G & S: Banking services. FIRST USE: 20081101. FIRST USE IN
Services         COMMERCE: 20081101
Mark Drawing
                 (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
Code
Design Search   26.11.21 - Rectangles that are completely or partially shaded
Code            26.17.01 - Bands, straight ; Bars, straight ; Lines, straight ; Straight line(s), band(s) or bar(s)
                26.17.05 - Bands, horizontal ; Bars, horizontal ; Horizontal line(s), band(s) or bar(s) ; Lines,
                horizontal
                26.17.13 - Letters or words underlined and/or overlined by one or more strokes or lines ; Overlined
                words or letters ; Underlined words or letters
Trademark       LETS-2 TD Two letters or combinations of multiples of two letters
Search Facility SHAPES-BAR-BANDS Designs with bar, bands or lines
Classification SHAPES-GEOMETRIC Geometric figures and solids including squares, rectangles, quadrilaterals
Code            and polygons
Serial Number 77596279
Filing Date     October 20, 2008
Current Basis 1A
Original Filing
                1B
Basis
Published for
                September 1, 2009
Opposition
Registration
                3854367
Number
Registration
                September 28, 2010
Date
  Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 19 of 23 PageID: 39


Owner            (REGISTRANT) The Toronto-Dominion Bank Chartered Bank CANADA 66 Wellington Street West
                 Toronto Dominion Tower, 12th Floor Toronto CANADA M5K1A2
Attorney of
                 Douglas A. Rettew
Record
Prior
                 1649009;3037995;3041792;AND OTHERS
Registrations
Disclaimer       NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "BANK" APART FROM THE MARK AS
                 SHOWN
Description of   Color is not claimed as a feature of the mark. The mark consists of the letters "TD" in a box
Mark             followed by the word "BANK" with a line underneath it.
Type of Mark     SERVICE MARK
Register         PRINCIPAL
Affidavit Text   SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20200810.
Renewal          1ST RENEWAL 20200810
Live/Dead
                 LIVE
Indicator




                            |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
  Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 20 of 23 PageID: 40



           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark        TD BANK
Goods and        IC 036. US 100 101 102. G & S: Banking services. FIRST USE: 20081101. FIRST USE IN
Services         COMMERCE: 20081101
Mark Drawing
                 (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
Code
Design Search   26.09.21 - Squares that are completely or partially shaded
Code            26.17.01 - Bands, straight ; Bars, straight ; Lines, straight ; Straight line(s), band(s) or bar(s)
                26.17.05 - Bands, horizontal ; Bars, horizontal ; Horizontal line(s), band(s) or bar(s) ; Lines,
                horizontal
                26.17.13 - Letters or words underlined and/or overlined by one or more strokes or lines ; Overlined
                words or letters ; Underlined words or letters
Trademark       LETS-2 TD Two letters or combinations of multiples of two letters
Search Facility SHAPES-BAR-BANDS Designs with bar, bands or lines
Classification SHAPES-COLORS-2 Design listing or lined for two colors
Code            SHAPES-GEOMETRIC Geometric figures and solids including squares, rectangles, quadrilaterals
                and polygons
Serial Number 77596371
Filing Date     October 20, 2008
Current Basis 1A
Original Filing
                1B
Basis
Published for
                September 1, 2009
Opposition
Registration
                3845809
Number
Registration
                September 7, 2010
Date
  Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 21 of 23 PageID: 41


Owner            (REGISTRANT) The Toronto-Dominion Bank Chartered Bank CANADA 66 Wellington Street West
                 Toronto Dominion Tower, 12th Floor Toronto CANADA M5K1A2
Attorney of
                 Douglas A. Rettew
Record
Prior
                 1649009;3037995;3041170;AND OTHERS
Registrations
Disclaimer       NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "BANK" APART FROM THE MARK AS
                 SHOWN
Description of   The color(s) green and white is/are claimed as a feature of the mark. The mark consists of the
Mark             letters "TD" in white inside a green box followed by the word "BANK" also shown in green with a
                 green line underneath it.
Type of Mark     SERVICE MARK
Register         PRINCIPAL
Affidavit Text   SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20200810.
Renewal          1ST RENEWAL 20200810
Live/Dead
                 LIVE
Indicator




                            |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
  Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 22 of 23 PageID: 42



           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Oct 14 03:17:22 EDT 2020




 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                   ( Use the "Back" button of the Internet Browser to
return to TESS)




Word Mark         TD BANK
Goods and         IC 036. US 100 101 102. G & S: Banking services; real estate investment, real estate management
Services          and real estate financing; securities brokerage and dealer services; estate trust management
                  services; credit card services, lending services, namely, consumer, commercial, mortgage, real
                  estate and wholesale, investment advisory and financial advisory services; investment management
                  and financial management services; insurance underwriting services in the fields of travel, life,
                  health, accident, fire, vehicle, property and creditor; mutual fund investment and brokerage services
Mark Drawing
                  (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
Code
Design Search
                  26.11.21 - Rectangles that are completely or partially shaded
Code
Serial Number     77530232
Filing Date       July 24, 2008
Current Basis     44E
Original Filing
                  44D
Basis
Published for
                  April 5, 2011
Opposition
Registration
                  3979909
Number
Registration
                  June 21, 2011
Date
Owner             (REGISTRANT) The Toronto-Dominion Bank CHARTERED BANK CANADA 12th Floor Wellington
                  Street West Toronto-Dominion Toronto, Ontario CANADA M5K1A2
Attorney of
                  Douglas A. Rettew, Whitney D. Cooke
Record
Priority Date     July 23, 2008
  Case 1:20-cv-14424-RMB-JS Document 1-1 Filed 10/14/20 Page 23 of 23 PageID: 43


Prior
                1640759;1649009;2750706
Registrations
Disclaimer     NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "BANK" APART FROM THE MARK AS
               SHOWN
Description of The color(s) green, white and black is/are claimed as a feature of the mark. The mark consists of a
Mark           green box that is the background for the letters "TD" depicted in white, with the word "Bank"
               following in black.
Type of Mark SERVICE MARK
Register       PRINCIPAL
Affidavit Text SECT 15. SECT 8 (6-YR).
Live/Dead
               LIVE
Indicator




                             |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
